Citation Nr: 1739495	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-45 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disorder (claimed as kidney dysfunction). 

(The issue of entitlement to payment or reimbursement of private medical expenses is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1954 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a Notice of Disagreement (NOD) in January 2016 and a Statement of the Case (SOC) was issued in September 2016. The Veteran filed his Substantive Appeal via a VA Form 9 in September 2016. Thus, the Veteran perfected a timely appeal of the issue.

In February 2017, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) on the issue of entitlement to payment or reimbursement of private medical expenses.  In his September 2016 Substantive Appeal (VA Form 9), the Veteran checked the box stating that he did not want an optional Board hearing on the issue of entitlement to service connection for a kidney disorder (claimed as kidney dysfunction).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran did not exhibit a kidney disorder in service or within one year of separation from service; and the record evidence does not indicate that a disorder of the kidneys, variously characterized as pyelonephritis and hydronephrosis, had a causal connection or was associated with the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder (claimed as kidney dysfunction) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).

VA's duty to notify was satisfied by letters in April 2015 and March 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Board would note that the Veteran has asserted in statements in November 2013 and August 2016 that his military records were destroyed and presumably lost in the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC). A review of the Veteran's VBMS electronic paperless claims file shows, however, that his complete service treatment records were obtained by the AOJ. Thus, the enhanced duty to assist in cases involving "fire-related" records are not applicable. See, for example, O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 C.F.R. § 3.159(c)(4) (2016).  Notably, throughout the Veteran's period of active service, he sought treatment for many complaints, none of which described any problems related to his kidneys specifically or his genitourinary system generally.  Additionally, at separation in November 1956, he was provided a clinical evaluation that showed these systems to be normal.  Further, as noted above, the Veteran has been advised that he should submit any documentation in support of his claim, but he has not done so.  Absent sufficient evidence to indicate that the claimed kidney disorder had a causal connection or was associated with the Veteran's military service, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized, conclusory statement that his current kidney disorder is related to service, including from his jumps as a paratrooper, does not meet the requirement that the disability may be associated with the Veteran's service or the low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claim for a kidney disorder.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014; see also Waters v. Shinseki, supra; Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II Service Connection 

Applicable Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a presumptive basis for certain chronic diseases, such as nephritis, if such diseases are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).

Service connection may also be established for any disease diagnosed after discharged from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Factual Background and Analysis

The Veteran contends that his kidney dysfunction began while he was on active service. In particular he contends that in the course of being a paratrooper, he experienced repeated slamming and beating from prop blasts as well as being dragged over rough ground in drop zones.  The Veteran stated that he jumped from C-119 airplanes and that each jumper was hit in the back and upper body with the blast from engine props.  The Veteran has stated that he attempted to make as many jumps as possible because he wanted to be a career paratrooper.  He has also stated that he avoided going to sick call because any record of reported injury was a reason for losing jump status.  The Veteran reports that he commonly saw blood in his urine.  He further asserts that he developed kidney stones while on active duty which required surgery on several occasions. (See January 2016 Notice of Disagreement).

At the outset, the Board would note that the Veteran's medical treatment records establish that he has a current diagnosis of a kidney disorder, characterized variously as pyelonephritis and hydronephrosis.  Thus, the remaining question is whether the record evidence demonstrates the incurrence of a kidney disorder in service.

In advance of entrance to service, the Veteran received an examination in June 1953.  In connection with that examination, the Veteran denied having kidney stones or blood in urine.  On the associated examination report, the Veteran was initially assigned a "3" rating assessing the overall physical and psychiatric condition of his capacity and stamina under the PULHES profile system.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  It appears that this determination was reached based on a history of a tumor on the Veteran's right humerus which was surgically removed at ages eleven and sixteen.  Additionally the Veteran had a history of a fracture to his right tibia that had healed.  An orthopedic consultation was conducted and it was determined that the Veteran was fit for service. See June 1953 Entrance Examination Report.

The Veteran had an examination in September 1954 associated with his assignment to the airborne unit.  The Veteran stated "I am in good health," and denied kidney stones or blood in urine, as well as frequent or painful urination.  See September 1954 Report of Medical History.

The Veteran underwent an examination for Army Aviation Flight Training in May 1955.  On that examination, the Veteran stated "I am in excellent health."  Further, he denied experiencing kidney stones or blood in his urine. See May 1955 Report of Medical History.  The Veteran was initially approved to attend Flight Training but was revoked after suffering a broken leg in a parachute jump in November 1955.  The Veteran reapplied to the training program, and in March 1956 it was recommended that the Veteran have an orthopedic consultation in light of his leg injury.  The Veteran's service treatment records contain numerous notations about the treatment of his injured leg, but make no reference to his kidneys.

The Veteran underwent an examination upon separation from service in November 1956.  The Veteran again denied having kidney stones or blood in his urine.  In addition to the history of the Veteran's pre-service bone tumor and leg fracture, the examination revealed that the Veteran had fractured his left ankle during a parachute jump at Fort Campbell, Kentucky.  Under the aforementioned PULHES profile system, the Veteran was assigned a "2" rating assessing his lower extremities as a result of the injury to his left ankle.  All other areas were assessed as normal.  There was no report of any history of injury or treatment to the Veteran's kidneys or genitourinary system.  See November 1956 Separation Examination Report.

The evidence of records shows that the Veteran began experiencing issues with his prostate and urinary tract as early as 2000.  The first specific complaint of kidney issues in the record appears to come in November 2014 when the Veteran was admitted to Cape Coral Hospital in Cape Coral, Florida on two separate occasions with injuries to his kidneys and evidence of pyelonephritis and hydronephrosis amongst other associated genitourinary conditions.

After a careful and considered review of the evidence of record, including the Veteran's contentions, the Board concludes that the evidence of record does not support a finding that the Veteran's kidney disorder, variously diagnosed as pyelonephritis and hydronephrosis, is of service origin.  In this regard, the service treatment records lack a report of any complaint, injury, or ailment involving the kidneys or genitourinary system, during service.  The reports of the service department examination dated September 1954, May 1955, and at the time of the Veteran's separation in November 1956 reveal that the clinical evaluations of the genitourinary system were normal, as was his urine analysis, indicating no finding of a kidney disorder attributable to any injury in service.  Instead, the record is replete with evidence showing that he did not complain of or seek treatment for kidney stones, blood in the urine, or any other genitourinary ailment until he sought treatment in 2000 for his prostate and urinary tract, and for his current kidney condition in 2014.  Although the Veteran contends to the effect that he had blood in his urine and kidney stones (i.e., injury involving his kidneys) from his repeated parachute jumps, such statements are at variance with his endorsements of no blood in the urine, kidney stones, or any genitourinary complaint in the September 1954, May 1955, and November 1956 reports of Medical History, and the normal genitourinary evaluation and urine analysis at the time of the each of these service department examinations.  Hence, the Board determines that its conclusion is more in keeping with the record as a whole, which does not indicate that the Veteran's kidney disorder has a causal connection or was associated with his active military service.

The Board acknowledges the Veteran's assertions that he suffered injury to his kidneys in service, including kidney stones and blood in his urine.  While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding his having had injury and these same symptoms in service, which he purports to be the initial onset of his kidney disorder, are not credible.

As indicated above, the Veteran's service treatment records do not show any evidence of a kidney condition or injury to his kidneys or genitourinary system in service.  The Board observes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the record evidence shows that the Veteran sought treatment for other symptoms and problems unrelated to his kidneys during active duty and was given ample opportunity to report any problems related to his kidneys, genitourinary system or associated symptoms during service.  The Veteran was given numerous in service examinations and the objective clinical evaluation did not find any abnormalities related to his kidneys or any associated problems.  In fact, the Veteran, himself, denied any such ailment or symptoms, including kidney stones and blood in the urine, and no disorder of the kidney was indicated on service department examinations.  Indeed, the record reveals no evidence of any problems related to the kidneys or genitourinary dysfunction until many years after the Veteran's period of active military service.  Thus, the Veteran's current lay statements of an in-service onset of his kidney dysfunction lack credibility because they are inconsistent with, and directly contradicted by, the other lay and medical evidence of record, which shows that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. at 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

Additionally, the Board acknowledges the Veteran's assertions that his kidney disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of kidney dysfunction, to include whether it is related to frequent flight jumps as a paratrooper, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his kidney disorder, as variously diagnosed, is related to his military service requires medical expertise that the Veteran has not demonstrated, because kidney dysfunction can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current kidney disorder is related to his period of service.

Moreover, to the extent that it is contended that the Veteran has had chronic kidney problems since service, the Board finds that such contention is contradicted by the Veteran's own endorsement of no kidney stones or blood in the urine prior to his discharge from service, as evidenced by his reports of medical history in 1954, 1955, and 1956, and declines to assign the assertion any evidentiary weight.

Lastly, there is no evidence of record that the Veteran's kidney disorder was manifested within one year of his discharge from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Instead, the most probative evidence shows that the Veteran was diagnosed with any kidney disorder until 2014, more than 50 years after his discharge from service.

For all of the foregoing reasons, the Board determines that the claim of service connection for a kidney disorder, variously diagnosed, must be denied.  In reaching this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a kidney disorder (claimed as kidney dysfunction) is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


